         Case 6:06-cr-60011-AA       Document 289     Filed 02/05/20     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


                                                  6:06-cr-60011-AA-1
UNITED STATES OF AMERICA
                v.                                ORDER TO SEAL GOVERNMENT'S
                                                  STATUS REPORT
JOSEPH DIBEE,

                Defendant.


       Based upon the motion of the government,

       IT IS HEREBY ORDERED that the government's status report be filed under seal and be
SEALED until further order of the Court.

Dated: February
                      :tw 2020
                     _2_,
                                                  ANN AIKEN
                                                  United States District Judge
Presented by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

s/ Geoffrey A. Barrow
GEOFFREY A. BARROW
Assistant United States Attorney

Order to Seal Status Report                                                             Page 1
                                                                                 Revised Aug. 2019
